Jasen, J.
(concurring). While I agree that the complaint should be dismissed because plaintiff has failed effectively to allege illegal activity falling within State court jurisdiction, I hasten to add that in the proper case, even without compliance with section 807 of the Labor Law, the courts of this State may provide compensatory damage relief for violence or threats of violence albeit incident to a labor dispute. The “ ‘[pjolicing of * * * conduct’ which consists of ‘actual or threatened violence to persons or destruction of property,’ is left to the States.” (San Diego Unions v Garmon, 359 US 236, 248, n 6, quoting International Union v Wisconsin Bd., 336 US 245, 253; Automobile Workers v Russell, 356 US 634, 638.)
Order affirmed, etc.